     Case 5:21-cv-00750-JGB-KK Document 14 Filed 07/26/21 Page 1 of 2 Page ID #:42



     Michael S. Agruss (SBN: 259567)
1    AGRUSS LAW FIRM, LLC
     4809 N Ravenswood Ave., Suite 419
2    Chicago, IL 60640
     Tel: 312-224-4695
3    Fax: 312-253-4451
     michael@agrusslawfirm.com
4    Attorney for Plaintiff,
     ELIZABETH C. CAMARILLO
5

6                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
7                                   RIVERSIDE DIVISION
8
     ELIZABETH C. CAMARILLO,                    )
9
                                                )
                                                ) Case No.: 5:21-cv-00750-JGB-KK
                 Plaintiff,                     )
10
                                                )
           v.                                   )
11
                                                )
12
                                                )
     NATIONSTAR MORTGAGE LLC d/b/a              )
13   MR. COOPER GROUP                           )
                                                )
14
                                                )
                                                )
                 Defendant.
15

16
                              NOTICE OF VOLUNTARY DISMISSAL
17

18         Plaintiff, ELIZABETH C. CAMARILLO, (“Plaintiff”), through her attorney,

19   Michael S. Agruss, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
20
     voluntarily dismisses this case, with prejudice, against Defendant, NATIONSTAR
21
     MORTGAGE LLC d/b/a MR. COOPER GROUP.
22

23

24

25



                                          -1-
     Case 5:21-cv-00750-JGB-KK Document 14 Filed 07/26/21 Page 2 of 2 Page ID #:43




1
                                             RESPECTFULLY SUBMITTED,
2

3
           DATED: July 26, 2021                     By:_/s/ Michael S. Agruss
4                                                         Michael S. Agruss
                                                          Attorney for Plaintiff
5

6

7

8                             CERTIFICATE OF SERVICE
9

10         I certify that on July 26, 2021, a true and correct copy of the foregoing
11   document was electronically filed with the Court’s CM/ECF system to be sent via
12   the electronic notification system to all counsel of record.
13

14
                                             By: /s/ Michael S. Agruss
                                                     Michael S. Agruss
15

16

17

18

19

20

21

22

23

24

25



                                              -2-
